DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (JP2015177172A).
In re claim 1, Yamazaki discloses a film capacitor, comprising: 
a main body portion comprising at least, a first metallized film (1a – Figure 1, ¶12) comprising a first dielectric film (7a – Figure 1, ¶12) and a first metal film (11a – Figure 1, ¶12) disposed on a first face of the first dielectric film (7a – Figure 1, ¶12), and a second metallized film (1b – Figure 1, ¶12) comprising a second dielectric film (11b – Figure 1, ¶12) and a second metal film (7b – Figure 1, ¶12) disposed on a second face of the second dielectric film; and 
a pair of external electrodes (5a, 5b – Figure 1, ¶11), 
the first dielectric film or the second dielectric film (7a, 7b – Figure 1) being located between the first metal film and the second metal film (11a, 11b – Figure 1), 
the external electrodes (5a, 5b – Figure 1) being disposed on a pair of main body ends (3a, 3b – Figure 1, ¶11) in a first direction of the main body portion so as to be electrically connected with the first metal film or the second metal film (11a, 11b – Figure 1), the first metal film and/or the second metal film comprising a first portion which has a film thickness of 20 nm or more (¶18, ¶28; Note that the first portion can comprise the entire metal film.) and is located in proximity to the main body ends (3a, 3b – Figure 1) which are electrically connected with the external electrodes (5a, 5b – Figure 1), -3- 6229423-1Applicant: KYOCERA CORPORATION Application No.: Not Yet Known 
the first portion comprising a first groove (12 – Figure 1, ¶12) extending in the first direction and being in contact with corresponding one of the main body ends (Figure 1).
In re claim 2, Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki further discloses wherein the first metal film (11a – Figure 1) comprises the first groove (12 – Figure 1), and in a plan view of the first metallized film (1a – Figure 1) and the second metallized film (1b – Figure 1) as viewed in a thickness direction thereof, there is no area where the first groove of the first metal film and the second metal film overlap with each other (¶17).
In re claim 3, Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki discloses wherein a length in the first direction of the first groove (W1 – Figure 1, ¶17) is smaller than or equal to a width in the first direction of the first portion (width of metal film 11a – Figure 1).
In re claim 6, Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki discloses wherein the first groove (12 – Figure 1) comprises a bottom which is positioned in a thickness direction of the first metallized film (11a – Figure 1) and/or the second metallized film, and comprises the first dielectric film (7a – Figure 1) or the second dielectric film (Figure 1).
In re claim 7, Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki discloses wherein the second metal film (11b – Figure 1, Figure 2(b)) comprises the first groove (12 – Figure 1, Figure 2(b)), and in a plan view of the first metallized film and the second metallized film (1a, 1b – Figure 1, Figure 2) as viewed in a thickness direction thereof, there is no area where the first groove of the second metal film and the first metal film overlap with each other (Figure 1, Figure 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP2015177172A).
In re claim 5, Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki does not explicitly disclose wherein the first groove comprises a bottom which is positioned in a thickness direction of the first metallized film and/or the second metallized film, and comprises the first metal film or the second metal film.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of a groove portion to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP2015177172A) in view of Shiota et al. (US Publication 2006/0050467).
In re claim 8, Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki does not disclose wherein the first metallized film comprises a first insulation margin located at a central part in the first direction of the first face, the second metallized film comprises a second insulation margin located at both ends in the first direction of the second face, the first insulation margin and the second insulation margin are free of the first metal film and the second metal film and continuously extend in the second direction perpendicular to the first direction, the first metal film is located on both sides in the first direction of the first insulation margin, and is electrically connected to corresponding one of the external electrodes at corresponding one of the main body ends, and the second metal film is not electrically connected to either of the pair of external electrodes.
	Shiota discloses the first metallized film (1a, 3a  – Figure 7, ¶42-43) comprises a first insulation margin (78a – Figure 7, ¶59) located at a central part in the first direction of the first face (upper face of 3a – Figure 7), the second metallized film (210 and 3b – Figure 7, Figure 8, ¶42) comprises a second insulation margin (4b – Figure 7, Figure 8, ¶43) located at both ends in the first direction of the second face (upper face of 3b – Figure 7), the first insulation margin and the second insulation margin are free of the first metal film and the second metal film (Figure 7, Figure 8) and continuously extend in the second direction perpendicular to the first direction (Figure 7, Figure 8), the first metal film is located on both sides in the first direction of the first insulation margin (78a – Figure 7, Figure 8), and is electrically connected to corresponding one of the external electrodes (6a, 6b – Figure 7, ¶42) at corresponding one of the main body ends (Figure 7, Figure 8), and the second metal film is not electrically connected to either of the pair of external electrodes (6a, 6b -Figure 7, Figure 8).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Shiota to achieve a plurality of capacitors connected in series, and thus, arriving at a device having desired capacitance. 
In re claim 9, Yamazaki in view of Shiota discloses the film capacitor according to claim 8, as explained above. Yamazaki does not disclose wherein t1 is greater than t2, in which t1 denotes a thickness of the first metal film, and t2 denotes a thickness of the second metal film. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of a metal film layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In re claim 10, Yamazaki in view of Shiota discloses the film capacitor according to claim 9, as explained above. Yamazaki does not disclose wherein a ratio of t1 to t2 (t1/t2) falls in a range of from 2 to 4. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting the thickness of a metal film layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP2015177172A) in view of Kikuchi (WO2017/159672A1 – wherein US Publication 2019/0122819 will be referenced herein).
In re claim 11¸Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki does not disclose a plurality of film capacitors; and 
at least one bus bar electrically connecting all of the plurality of film capacitors.
Kikuchi discloses a plurality of film capacitors (B – Figure 10, ¶26); and 
at least one bus bar (21, 23 – Figure 10, ¶74) electrically connecting all of the plurality of film capacitors (B – Figure 10).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plural capacitor structure as described by Kikuchi to allow individual capacitors to communicate with one another to achieve a desired capacitance.
In re claim 12¸Yamazaki discloses the film capacitor according to claim 1, as explained above. Yamazaki does not disclose an inverter, comprising: a bridge circuit comprising switching elements; and 
a capacitance member connected to the bridge circuit, the capacitance member comprising the film capacitor.
Kikuchi discloses an inverter (Figure 11, ¶77), comprising: 
a bridge circuit (31 – Figure 11, ¶77) comprising switching elements; and 
a capacitance member (33 – Figure 11, ¶77) connected to the bridge circuit, the capacitance member comprising a film capacitor (¶77).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the inverter structure as descried by Kikuchi to allow a capacitor to communicate with external electronic devices to be implemented in various equipment, including electric vehicles. 
In re claim 13, Yamazaki in view of Kikuchi discloses the inverter according to claim 12, as explained above. Yamazaki does not disclose an electric vehicle, comprising: a power supply; 
an inverter connected to the power supply;
a motor connected the inverter; and
wheels driven by the motor.
Kikuchi discloses an electric vehicle (E – Figure 12, ¶81), comprising: 
a power supply (49 – Figure 12, ¶81); 
an inverter connected (47 – Figure 12, ¶80) to the power supply (Figure 12);
a motor (41 – Figure 12, ¶81) connected the inverter (Figure 12); and
wheels (51a – Figure 12, ¶81) driven by the motor (41 – Figure 12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the inverter structure as descried by Kikuchi to allow a capacitor to communicate with external electronic devices to be implemented in various equipment, including electric vehicles. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the width of the groove in a second direction perpendicular to the direction in which the external electrodes face has a maximum thickness that is greater than the thickness of the groove in the second direction at a location in contact with one of the main body ends. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kume et al. (US Patent 4,494,168)		Figure 11
Gizolme (US Patent 4,719,537)			Figure 1
Unami et al. (US Patent 5,696,663)		Figure 5
Momose (US Patent 6,040,038)			Figure 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848